EXHIBIT 10.1

ASSIGNMENT AND ASSUMPTION AGREEMENT FOR

SUPPLEMENTAL EXECUTIVE RETIREMENT PLANS

This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”) is made and entered into
effective as of the 1st day of June, 2009, by and between BUSINESS STAFFING,
INC., a Delaware corporation (“BSI”) and KAISER VENTURES LLC, a Delaware limited
liability company (“Kaiser”).

RECITALS

A. BSI is currently a wholly owned subsidiary of Kaiser. BSI provides
administrative services to Kaiser and other affiliated companies.

B. BSI currently maintains two supplemental executive retirement plans. The
Business Staffing, Inc. Supplemental Executive Retirement Plan for which
Fidelity Management and Research Company currently provides administrative
services was established in 1995 (the “Fidelity SERP”). The assets of the
Fidelity SERP are held in trust under the terms of that certain Trust Agreement
dated as of December 31, 2008, between BSI and Fidelity Management Trust Company
(the “Fidelity Trust”).

C. The Business Staffing Supplemental Deferred Compensation Plan for which
Pen-Cal Administrators, Inc. currently provides administrative services was
established in 1997 (the “Pen-Cal SERP”). The assets of the Pen-Cal SERP are
held in trust under the terms of that certain Trust Agreement dated as of
January 10, 2007, between Kaiser and The Charles Schwab Trust Company (the
“Schwab Trust”). The Fidelity SERP and the Pen-Cal SERP are sometimes
collectively referred to herein as the “Plans”. The Fidelity Trust and the
Schwab Trust are sometimes collectively referred to herein as the “Trusts.”

D. The Fidelity SERP and Trust authorize entities that are part of a controlled
group of corporations or non-corporate entities may become participating
employers for the benefit of their employees and permit the Trust Agreement to
be assigned with the consent of the parties thereto. It is the intention of this
Assignment and Assumption that Kaiser adopt the Fidelity SERP and that BSI
assign to Kaiser all of the rights and duties of the “Sponsor” of the Fidelity
SERP and the Fidelity Trust under the terms of the SERP and Trust agreements.

E. The Schwab SERP and Trust also authorize entities that are a parent or
affiliate to become participating employers for the benefit of their employees
and to amend the trust (other than to make it revocable). It is the intention of
this Agreement that Kaiser adopt the Pen-Cal SERP and that the Schwab Trust be
amended to assign to Kaiser all the right and duties of the “Company” under the
Trust Agreement.

F. As of the effective date of this Agreement, BSI is transferring all of its
rights and interests as the sponsor of the Plans to Kaiser and Kaiser is
assuming all the obligations under the Plans and to the participants in the
Plans. However, even though Kaiser shall become the sponsor of the Plans, BSI
shall continue to participate in the Plans for the benefit of its employees.

G. In addition, as of the effective date of this Agreement, Kaiser shall become
responsible for and be the sponsor/employer for the Trusts but BSI shall have
the ability to continue to make contributions to each of the Trusts.



--------------------------------------------------------------------------------

H. The participants of the Plans and the intended beneficiaries of the Trusts,
as appropriate, have each consented in writing to the actions set forth and
contemplated by this Agreement.

NOW, THERFORE, in consideration of the forgoing and the covenants and agreements
of the parties set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
promise and agree as follows:

1. ASSIGNMENT. As of the effective date of this Agreement, BSI hereby assigns
and transfers to Kaiser all BSI’s right, authority, duties and responsibilities
as sponsoring employer in, to and under the Plans and all the liabilities
associated with the Plans and to the participants in the Plans presently accrued
and as may accrue in the future in accordance with the terms of the Plans (the
“Assumed Liabilities”). BSI hereby assigns and transfer to Kaiser all of BSI’s
right, authority, duties and responsibilities as the “sponsor”, “company” and
“grantor” of the Trusts and all right, title and interest of the sponsor and
grantor in the assets under the Trusts (the “Assumed Assets”). From and after
the effective as of the date of this Agreement, the terms “Sponsor”, “Employer”,
“Company” and “grantor” shall refer to Kaiser.

2. ASSUMPTION. As of the date of this Agreement, Kaiser hereby: (i) accepts the
assignment and transfer of the right, authority, duties and responsibilities as
sponsoring employer of the Plans from BSI, and the right, authority, duties and
responsibilities as sponsor and grantor of the Trusts; (ii) assumes and agrees
to satisfy the Assumed Liabilities as the same shall come due; and (iii) accept
the assignment of the Assumed Assets.

3. BSI AS PARTICIPATING EMPLOYER. As of the effective date of this Agreement,
BSI shall cease to have and exercise the right, authority, duties and
responsibilities as sponsor or grantor of the Plans and Trusts, but hereby
adopts the Plans and continue solely as a participating employer.

4. KAISER AS GRANTOR UNDER INTERNAL REVENUE CODE. From and after the effective
date of this Agreement, as assignee of the rights and duties as sponsor of the
Trusts, Kaiser shall be treated as the sole grantor of the Trusts, all Assumed
Assets, and all assets hereafter acquired and held in the Trusts, and shall have
the sole authority under the trusts to exercise any and all rights as grantor
pursuant to subpart E, part 1, subchapter J, Chapter I, subtitle A of the
Internal Revenue Code of 1986, as amended, except to the extent limited by the
terms of the Trusts, and BSI shall not have nor exercise any authority as
grantor. The Trusts shall be administered and interpreted in accordance with
this provision. The Assumed Assets and the Trusts shall be and remain subject to
the creditors of Kaiser as set forth in the Trust Agreements.

5. FURTHER DOCUMENTATION. The parties mutually agree that they shall amend and
modify the documents relating to the Plans and the Trusts as necessary and
appropriate to carry out the terms, provisions and intent of this Agreement.

6. AMENDMENTS MUST BE IN WRITING. This Agreement and the rights and obligations
of each party shall not be further modified or amended without the prior written
consent of the parties hereto and of the applicable participants/beneficiaries
of each plan.

7. BINDING EFFECT. This Agreement shall be binding upon and insure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.

8. GOVERNING LAW. This Agreement and all questions arising in connection
herewith shall be governed by and construed in accordance with the laws of
California.

 

2



--------------------------------------------------------------------------------

9. COUNTERPARTS. This Agreement may be executed in one or more counterparts,
each of which shall take together shall constitute but one and the same
agreement. Signatures to this Agreement transmitted by facsimile, by electronic
mail in portable document format (.pdf) form, or by any other means intended to
preserve the original and pictorial appearance of a document will have the same
effect as physical delivery of the paper document bearing the original
signature.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.

 

  “BSI”   BUSINESS STAFFING, INC.  

By:

 

/s/ Richard E. Stoddard

   

Richard E. Stoddard, President

 

“KAISER”

  KAISER VENTURES LLC  

By:

 

/s/ Richard E. Stoddard

   

Richard E. Stoddard, CEO & President

 

3